The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 06 December 2021.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 1, 3-6, 9, 11-14, 17 are rejected for double patenting.
Claims 2, 7-8, 10, 15-16, 18-20 are objected to as being dependent on rejected claims.
There is no art rejection for claims 1-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 9, 11-14, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US-PATENT NO.11,222,266B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 3-6, 9, 11-14, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US-PATENT No.11,222,266B2.	
Instant Application:
17/543,262
US-PATENT:
11,222,266B2
Claim 1: 
A method performed by one or more processors of a system, the method comprising: receiving form data having a first data field for which a function needs to be determined; receiving training set data including a plurality of data values relating to the first data field; generating, for the first data field, two or more distinct candidate functions using a machine learning process based on genetic programming, wherein each of the two or more distinct candidate functions has one or more operators; generating, for each of the two or more distinct candidate functions, test data by applying the respective distinct candidate function to at least a portion of the training set data; generating matching data indicating how closely the test data matches at least a portion of the training set data; and for at least two candidate functions having the most desirable fitness function results among the original candidate functions: splitting a first candidate function and a second candidate function into at least first and second component pieces using the machine learning process, wherein each component piece includes one or more operators of the corresponding original candidate function; forming a new candidate function using the machine learning process by assembling at least the first component piece from the first candidate function with at least a portion of the second candidate function; iterating between at least the splitting and assembling operations until test data of at least one of the new candidate functions matches the training set data within a predefined margin of error; and incorporating at least one of the new candidate functions into an electronic document preparation system.
Claim 1: 
A method performed by one or more processors of a system, the method comprising: receiving form data having a first data field for which a function needs to be determined; receiving training set data of a plurality of data values of data fields relating to the first data field, from a database; generating, for the first data field, one or more dependencies; generating, for the first data field, two or more distinct candidate functions based on the one or more dependencies and one or more operators from a library of operators, using a machine learning process based on genetic programming; generating, for each generated candidate function, test data by applying the candidate function to at least a portion of the training set data; generating matching data indicating how closely the test data matches at least a portion of the training set data; for at least two candidate functions having desirable fitness function results among the candidate functions: splitting, of the at least two candidate functions, a first candidate function into at least a first component piece and a second component piece using [[a]]the machine learning process based on the genetic programming
Claim 3-5: 
Claim 1 
Claim 6: 
Claim 2:


 Claims 9, 11-14, 17 cover substantially similar claim elements as claims 1, 3-6, and therefore is rejected as detailed above under substantially similar rationale.



Allowable Subject Matter Analysis

Claims 1-20 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  
Regarding independent claim 1, it includes the following specific teaching not shown in prior-arts: “generating, for the first data field, two or more distinct candidate functions based on the one or more dependencies and one or more operators from a library of operators, using a machine learning process based on genetic programming; generating, for each generated candidate function, test data by applying the candidate function to at least a portion of the training set data; generating matching data indicating how closely the test data matches at least a portion of the training set data; for at least two candidate functions having desirable fitness function results among the candidate functions: splitting, of the at least two candidate functions, a first candidate function into at least a first component piece and a second component piece using [[a]]the machine learning process based on the genetic programming; assembling at least the first component piece from the first candidate function with at least a portion of a second candidate function, forming a new candidate function using the machine learning process based on the genetic programming; and iterating between at least the splitting and assembling operations until test data of at least one of the new candidate functions matches the training set data within a predefined margin of error or until the matching data reflects that the candidate functions are not being improved in each iteration, as shown by a relatively constant margin of error using the machine learning process based on the genetic programming; and incorporating at least one candidate function into an electronic document preparation system.”
The followings are references closest to the invention claimed:
Shaw, et al., US-PATENT NO.8606665B1 [hereafter Shaw] teaches data acquisition for electronic tax filing preparation.  However, Shaw does not show specific details in the invention claimed via using genetic programming to learn candidate functions for document preparation.
Macbeth, et al., US-PGPUB NO.20070299949A1 [hereafter Macbeth] teaches targeted information scoping with application on tax preparation. However, Macbeth does not show specific details in the invention claimed via using genetic programming to learn candidate functions for document preparation.
Shear, et al., US-PGPUB NO.20140282586A1 [hereafter Shear] teaches purposeful computing.  However, Shear does not show specific details in the invention claimed via using genetic programming to learn candidate functions for document preparation.
 Li, et al., US-PGPUB NO.20060062451A1 [hereafter Li] teaches an iterative process for function prediction via combination of component function elements. However, Li does not show specific details in the invention claimed via using genetic programming to learn candidate functions for document preparation.

Claims 9 and 17 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 9 and 17, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128